Title: From Alexander Hamilton to John Fenno, [6 July 1797]
From: Hamilton, Alexander
To: Fenno, John


[New York, July 6, 1797]
Mr. Fenno,
I have seen in your paper of 27th June past, the advertisement of a new publication, being No. V of the History of the United States for 1796, and containing these paragraphs:
“This number likewise contains some singular and authentic papers relative to Mr. Alexander Hamilton, late Secretary of the Treasury. No greater proof can be given of the value which is attached to their suppression than the following anecdote:”
“During the late canvas for the election of a President, Webster in his Minerva gave a hint that Mr. Hamilton would be an adviseable candidate. A person in this city who chanced to see this newspaper, wrote immediately to a correspondent in New-York. The letter desired him to put himself in Mr. Hamilton’s way, and inform him that if Webster should in future print a single paragraph on that head, the papers referred to were instantly to be laid before the world. The message was delivered to Mr. Hamilton and the Minerva became silent.”
I have also, since, seen the pamphlet, No. V. mentioned in the advertisement.
I think it proper to take an early opportunity to declare, that the anecdote stated in the above paragraph is wholly false, and that I never received any such intimation as is thereby pretended from any person whatever. As to the papers contained in the pamphlet, from a cursory perusal, I take them to be authentic. But the solution of them is simply this—They were the contrivance of two of the most profligate men in the world to obtain their liberation from imprisonment for a serious crime by the favor of party spirit. For this purpose recourse was had to Messrs James Monroe, Senator, Frederick A. Muhlenbergh, Speaker, and Abraham Venable, a Member of the House of Representatives, two of these gentlemen my known political opponents. A full explanation took place between them and myself in the presence of Oliver Wolcott, jun. Esq. the present Secretary of the Treasury, in which by written documents I convinced them of the falshood of the accusation. They declared themselves perfectly satisfied with the explanation, and expressed their regret at the necessity which had been occasioned to me of making it. It is my intention shortly to place the subject more precisely before the public.
Alexander Hamilton.
New-York, July 6, 1797
